DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-6, and 15 directed to species non-elected without traverse.  Accordingly, claims 5-6, and 15 have been cancelled. 
Previously withdrawn claims 12 and 14 directed to non-elected species as a result of a restriction requirement require all the limitations of the allowable product claim and are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement for species H-L as set forth in the Office action mailed on 11/09/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Megan Doughty on 04/27/2022.
The application has been amended as follows:
Claim 1 has been amended as follows:
An ultrasonic vibration transmittable probe comprising: a probe body configured to transmit ultrasonic vibration generated by an ultrasonic transducer from a proximal end side to a distal end side along a longitudinal axis of the probe body; 
an ultrasonic transducer connector provided on the proximal end side of the probe body and configured to connect the ultrasonic transducer; and
 a treatment section provided on the distal end side of the probe body and configured to cut a treatment object with the ultrasonic vibration, the treatment section comprising:
 a first cutting surface orthogonal to or approximately orthogonal to the longitudinal axis; 
a second cutting surface proximal of the first cutting surface and orthogonal to or approximately orthogonal to the longitudinal axis, a first step being provided between the first cutting surface and the second cutting surface; and 
a third cutting surface proximal of the second cutting surface and orthogonal to or approximately orthogonal to the longitudinal axis, a second step being provided between the second cutting surface and the third cutting surface; and 
an index configured to be recognized in a field of view of an endoscope when seen from the proximal end side to the distal end side, the index being formed by a protruding portion that protrudes from the first cutting surface in a distal direction along the longitudinal axis, 
wherein the index is formed at an outermost edge of the treatment section that defines a largest outer perimeter of the treatment section formed around the longitudinal axis, and
wherein a portion of the first cutting surface has a dimension along a first orthogonal direction that is smaller than a dimension of the second cutting surface along the first orthogonal direction, the first orthogonal direction being orthogonal to the longitudinal axis.

Claims 5, 6, 9 and 15 are each cancelled.

Claim 14: in line 3 “an outermost” has been replaced with --the outermost --.
Claim 14: in line 3 “a largest” has been replaced with -- the largest --.

Claim 19 has been amended as follows:
An ultrasonic treatment assembly comprising:
 an ultrasonic transducer configured to generate ultrasonic vibration in response to a power supply; and
 an ultrasonic vibration transmittable probe coupled to the ultrasonic transducer, the ultrasonic vibration transmittable probe comprising: 
a probe body configured to transmit the ultrasonic vibration generated by the ultrasonic transducer from a proximal end side to a distal end side along a longitudinal axis of the probe body;
 an ultrasonic transducer connector provided on the proximal end side of the probe body and configured to connect the ultrasonic transducer; 
a treatment section provided on the distal end side of the probe body and configured to cut a treatment object with the ultrasonic vibration, the treatment section comprising: 
a first cutting surface orthogonal to or approximately orthogonal to the longitudinal axis; 
a second cutting surface proximal of the first cutting surface and orthogonal to or approximately orthogonal to the longitudinal axis, a first step being provided between the first cutting surface and the second cutting surface; and 
a third cutting surface proximal of the second cutting surface and orthogonal to or approximately orthogonal to the longitudinal axis, a second step being provided between the second cutting surface and the third cutting surface; and 
an index configured to be recognized in a field of view of an endoscope when seen from the proximal end side to the distal end side, the index being formed by a protruding portion that protrudes from the first cutting surface in a distal direction along the longitudinal axis,
wherein the index is formed at an outermost edge of the treatment section that defines a largest outer perimeter of the treatment section formed around the longitudinal axis, and 
wherein a portion the first cutting surface has a dimension along a first orthogonal direction that is smaller than a dimension of the second cutting surface along the first orthogonal direction, the first orthogonal direction being orthogonal to the longitudinal axis.

Allowable Subject Matter
Claims 1-4, 10-14, 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Martz et al. (US 20050090829) [hereinafter Martz] in view of Neurohr et al. (US 20080234710) and Yamaha et al. does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claims 1 and 19, which recites, inter alia “the index being formed by a protruding portion that protrudes from the first cutting surface in a distal direction along the longitudinal axis, wherein the index is formed at an outermost edge of the treatment section that defines a largest outer perimeter of the treatment section formed around the longitudinal axis”.
 Martz in view of Neurohr and Yamaha discloses an ultrasonic apparatus comprising all of the limitations set forth in claims 1 and 19 including a treatment section (cutting head (342)) (Figs. 76-78) provided on the distal end side of the probe body (340) and configured to cut a treatment object, the treatment section comprising: a first cutting surface (distal cutting edge (346)) (para. 0302) approximately orthogonal to the longitudinal axis (14) (Figs. 76 and 78); a second cutting surface (proximal cutting edge (346')) (Fig. 78) (para. 0302) proximal of the first cutting surface and approximately orthogonal to the longitudinal axis (14) (Figs. 76 and 78), a first step being provided between the first cutting surface and the second cutting surface (see Fig. 78); and a third cutting surface (proximal cutting edge (345) proximal of the second cutting surface and approximately orthogonal to the longitudinal axis (14) (Figs. 76 and 78) , a second step being provided between the second cutting surface and the third cutting surface (Fig. 78).
Furthermore, Martz in view of Neurohr and Yamaha disclose wherein the treatment section (cutting head (342)) further includes an index (arcuate side wall (349)) (Figs. 78-79) configured to be recognized in a field of view of an endoscope when seen from the proximal end side to the distal end side near the longitudinal axis.
However, Martz in view of Neurohr and Yamaha fail to disclose the index being formed by a protruding portion that protrudes from the first cutting surface in a distal direction along the longitudinal axis, wherein the index is formed at an outermost edge of the treatment section that defines a largest outer perimeter of the treatment section formed around the longitudinal axis.
Because none of the prior art documents teach “the index being formed by a protruding portion that protrudes from the first cutting surface in a distal direction along the longitudinal axis, wherein the index is formed at an outermost edge of the treatment section that defines a largest outer perimeter of the treatment section formed around the longitudinal axis” as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 1 and 19 according to the prior art documents or a combination thereof because the suggested combination of references would require a substantial reconstruction and redesign of the elements shown in Martz as well as a change in the basic principle under which the Martz construction was designed to operate.
Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771      

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771